

 
 

--------------------------------------------------------------------------------

 

REVONERGY INC.
(a Nevada corporation)


Warrant for the Purchase of 666,667
Shares of Common Stock, Par Value $0.001


This Warrant Will Be Void
After 5:00 P.M. London, UK Time
On March 31, 2011


___________________________


These securities have not been registered with the Securities and Exchange
Commission (the
“SEC”) under the Securities Act of 1933, as amended (the “Securities Act”), and
are being
offered in reliance on exemptions from registration provided in Section 4(2) of
the
Securities Act and Rule 506 of Regulation D promulgated thereunder and
preemption from the registration or qualification requirements (other
than notice filing and fee provisions) of applicable state laws under
the National Securities Markets Improvement Act of 1996.


___________________________


THIS WARRANT (this “Warrant”) certifies that, for value received, Mandarin
Venture Capital Inc., or registered assigns (the “Holder” or “Holders”), is
entitled, at any time or from time to time on or after March 22, 2010, and on or
before 5:00 p.m. London, UK Time on March 31, 2011 (the “Exercise Period”), to
subscribe for, purchase, and receive 666,667 shares (the “Shares”) of fully paid
and nonassessable common stock, par value $0.001 (the “Common Stock”) of
REVONERGY INC., a Nevada corporation (the “Company”).  This Warrant is
exercisable to purchase the Shares at a price of $0.40 per share (the “Exercise
Price”).  The number of Shares to be received on exercise of this Warrant and
the Exercise Price may be adjusted on the occurrence of certain events as
described herein.  If the rights represented hereby are not exercised by 5:00
p.m. London, UK Time on March 31, 2011 (the “Expiration Date”), this Warrant
shall automatically become void and of no further force or effect, and all
rights represented hereby shall cease and expire.


Subject to the terms set forth herein, this Warrant may be assigned by the
Holder in whole or in part by execution of the form of assignment attached
hereto or may be exercised by the Holder in whole or in part by execution of the
form of exercise attached hereto and payment of the Exercise Price in the manner
described above, all subject to the terms hereof.


1.           Exercise of Warrants.  The Holder shall have the rights of a
shareholder only with respect to Shares fully paid for by the Holder under this
Warrant.  On the exercise of all or any portion of this Warrant in the manner
provided above, the Holder exercising the same shall be deemed to have become a
holder of record of the Shares as to which this Warrant is exercised for all
purposes, and certificates for the securities so purchased shall be delivered to
the Holder within a reasonable time, but in no event longer than ten days after
this Warrant shall have been exercised as set forth above.  If this Warrant
shall be exercised in respect to only a part of the Shares covered hereby, the
Holder shall be entitled to receive a similar Warrant of like tenor and date
covering the number of Shares with respect to which this Warrant shall not have
been exercised.


2.           Assignment of Warrants.  In the event this Warrant is assigned in
the manner provided herein, the Company, upon request and upon surrender of this
Warrant by the Holder at the principal office of the Company accompanied by
payment of all transfer taxes, if any, payable in connection therewith, shall
transfer this Warrant on the books of the Company.  If the assignment is in
whole, the Company shall execute and deliver a new Warrant or Warrants of like
tenor to this Warrant to the appropriate assignee expressly evidencing the right
to purchase the aggregate number of Shares purchasable hereunder; and if the
assignment is in part, the Company shall execute and deliver to the appropriate
assignee a new Warrant or Warrants of like tenor expressly evidencing the right
to purchase the portion of the aggregate number of Shares as shall be
contemplated by any such agreement, and shall concurrently execute and deliver
to the Holder a new Warrant of like tenor to this Warrant evidencing the right
to purchase the remaining portion of the Shares purchasable hereunder which have
not been transferred to the assignee.

 
 

--------------------------------------------------------------------------------

 



3.           Fully Paid Shares.  The Company covenants and agrees that the
Shares which may be issued on the exercise of this Warrant will, on issuance
pursuant to the terms of this Warrant, be fully paid and nonassessable, free
from all taxes, liens, and charges with respect to the issue thereof, and not
issued in violation of the preemptive or similar right of any other person.  The
Company further covenants and agrees that during the period within which the
rights represented by this Warrant may be exercised, the Company will have
authorized and reserved a sufficient number of Shares of Common Stock to provide
for the exercise of the rights represented by this Warrant.


4.           Adjustment of Exercise Price and Number of Shares.


(a)           The number of Shares purchasable on the exercise of this Warrant
and the Exercise Price shall be adjusted appropriately from time to time as
follows:


(i)           In the event the Company shall declare a dividend or make any
other distribution on any capital stock of the Company payable in Common Stock,
rights to purchase Common Stock, or securities convertible into Common Stock or
shall subdivide its outstanding shares of Common Stock into a greater number of
shares or combine such outstanding stock into a smaller number of shares, then
in each such event, the number of Shares subject to this Warrant shall be
adjusted so that the holder shall be entitled to purchase the kind and number of
Shares of Common Stock or other securities of the Company which it would have
owned or have been entitled to receive after the happening of any of the events
described above, had such Warrant been exercised immediately prior to the
happening of such event or any record date with respect thereto; an adjustment
made pursuant to this paragraph (a) shall become effective immediately after the
effective date of such event retroactive to the record date for such event.


(ii)           No adjustment in the number of Shares purchasable hereunder shall
be required unless such adjustment would require an increase or decrease of at
least 1% in the number of Shares purchasable on the exercise of this Warrant;
provided, however, that any adjustments which by reason of this paragraph (c)
are not required to be made shall be carried forward and taken into account in
any subsequent adjustment.


(iii)          Whenever the number of Shares purchasable on the exercise of this
Warrant is adjusted, as herein provided, the Exercise Price payable on exercise
shall be adjusted by multiplying the Exercise Price immediately prior to such
adjustment by a fraction, the numerator of which shall be the number of Shares
purchasable on the exercise of this Warrant immediately prior to such adjustment
and the denominator of which shall be the number of Shares so purchasable
immediately thereafter.


(iv)          Whenever the number of Shares purchasable on the exercise of this
Warrant or the Exercise Price of such Shares are adjusted, as herein provided,
the Company shall cause to be promptly mailed by first class mail, postage
prepaid, to the Holder of this Warrant notice of such adjustment or adjustments
and shall deliver a resolution of the board of directors of the Company setting
forth the number of Shares purchasable on the exercise of this Warrant and the
Exercise Price of such Shares after such adjustment, setting forth a brief
statement of the facts requiring such adjustment, together with the computation
by which such adjustment was made.  Such resolution, in the absence of manifest
error, shall be conclusive evidence of the correctness of adjustment.


(v)           All such adjustments shall be made by the board of directors of
the Company, which shall be binding on the Holder in the absence of demonstrable
error.


(b)           No Adjustment in Certain Cases.  No adjustments shall be made in
connection with:


(i)            the issuance of any Shares on the exercise of this Warrant;


(ii)           the conversion of shares of preferred stock;


 
2

 
 
 

--------------------------------------------------------------------------------

 



(iii)          the exercise or conversion of any rights, options, warrants, or
convertible securities containing the right to purchase or acquire Common Stock;


(iv)          the issuance of additional Shares or other securities on account
of the antidilution provisions contained in or relating to this Warrant or any
other option, warrant, or right to acquire Common Stock;


(v)           the purchase or other acquisition by the Company of any shares of
Common Stock, evidences of its indebtedness or assets, or rights, options,
warrants, or convertible securities containing the right to subscribe for or
purchase Common Stock; or


(vi)          the sale or issuance by the Company of any shares of Common Stock,
evidences of its indebtedness or assets, or rights, options, warrants, or
convertible securities containing the right to subscribe for or purchase Common
Stock or other securities pursuant to options, warrants, or other rights to
acquire Common Stock or other securities.


5.           Notice of Certain Events.  In the event of:


(a)           any taking by the Company of a record of the holders of any class
of securities of the Company for the purpose of determining the holders thereof
who are entitled to receive any dividends or other distribution, or any right to
subscribe for, purchase, or otherwise acquire any shares of stock of any class
or any other securities or property, or to receive any other rights;


(b)           any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company, or any transfer of all or
substantially all of the assets of the Company to any other person, or any
consolidation, share exchange, or merger involving the Company; or


(c)           any voluntary or involuntary dissolution, liquidation, or winding
up of the Company,


the Company will mail to the Holder(s) of this Warrant, at least 20 days prior
to the earliest date specified therein, a notice specifying the date on which
any such record is to be taken for the purpose of such dividend, distribution,
or right; the amount and character of such dividend, distribution, or right; or
the date on which any such reorganization, reclassification, transfer,
consolidation, share exchange, merger, dissolution, liquidation, or winding up
of the Company will occur and the terms and conditions of such transaction or
event.


6.           Limitation of Transfer.  Subject to the restrictions set forth in
paragraph 7 hereof, this Warrant is transferable at the offices of the
Company.  On such transfer, every holder hereof agrees that the Company may deem
and treat the registered Holder(s) of this Warrant as the true and lawful
owner(s) thereof for all purposes, and the Company shall not be affected by any
notice to the contrary.


7.           Disposition of Warrants or Shares.  Each registered owner of this
Warrant, by acceptance hereof, agrees for itself and any subsequent owner(s)
that, before any disposition is made of any Warrants or Shares of Common Stock,
the owner(s) shall give written notice to the Company describing briefly the
manner of any such proposed disposition.  No such disposition shall be made
unless and until:


(a)           the Company has received written assurances from the proposed
transferee confirming a factual basis for relying on exemptions from
registration under applicable federal and state securities laws for such
transfer or an opinion from counsel for the Holder(s) of the Warrants or Shares
stating that no registration under the Securities Act or applicable state
statute is required with respect to such disposition; or


(b)           a registration statement under the Securities Act has been filed
by the Company and declared effective by the Commission covering such proposed
disposition and the disposition has been registered or qualified or is exempt
therefrom under the state having jurisdiction over such disposition.
 
3


 
 

--------------------------------------------------------------------------------

 



8.           Restricted Securities: Registration of Securities.  The Holder
acknowledges that this Warrant is, and that the Shares issuable on exercise
hereof will be, “restricted securities” as that term is defined in rule 144
promulgated under the Securities Act.  Accordingly, this Warrant must be taken
for investment and held indefinitely and may not be exercised or converted
unless subsequently registered under the Securities Act and/or comparable state
securities laws or unless an exemption from such registration is
available.  Likewise, any Shares issued on exercise of this Warrant must be
taken for investment and held indefinitely and may not be resold unless such
resale is registered under the Securities Act and/or comparable state securities
laws or unless an exemption from such registration is available.  A legend to
the foregoing effect shall be placed conspicuously on the face of all
certificates for Shares issuable on exercise of this Warrant.


9.           Governing Law.  This Warrant shall be construed under and be
governed by the laws of the state of Nevada.


10.         Notices.  Any notice, demand, request, or other communication
permitted or required under this Warrant shall be in writing and shall be deemed
to have been given as of the date so delivered, if personally served; as of the
date so sent, if transmitted by facsimile and receipt is confirmed by the
facsimile operator of the recipient; as of the date so sent, if sent by
electronic mail and receipt is acknowledged by the recipient; and one day after
the date so sent, if delivered by overnight courier service; addressed as
follows:


If to the Holder, to:
Mandarin Venture Capital Inc.
 
1701 Beverly Commercial Centre
 
87 – 105 Chatham Road
 
TST
 
Hong Kong
   
If to the Company, to:
Revonergy Inc.
 
Attn:  Ravi Daswani
 
Landmark House
 
17 Hanover Square
 
London  HS1 1SU, UK



Each party, by notice duly given in accordance herewith, may specify a different
address for the giving of any notice hereunder.


11.         Loss, Theft, Destruction, or Mutilation.  Upon receipt by the
Company of reasonable evidence of the ownership of and the loss, theft,
destruction, or mutilation of this Warrant, the Company will execute and
deliver, in lieu thereof, a new Warrant of like tenor.


12.         Taxes.  The Company will pay all taxes in respect of the issue of
this Warrant or the Shares issuable upon exercise thereof.


DATED this 26th day of March, 2010.



   
REVONERGY INC.
ATTEST:
           
By:
/s/ Kenneth G.C. Telford
By:
/s/ Ravi K. Daswani
 
Kenneth G.C. Telford, Secretary
 
Ravi K. Daswani, President



4
 

 
 
 

--------------------------------------------------------------------------------

 



Form of Assignment
(to be signed only upon assignment of Warrant)








TO:           REVONERGY INC.








ASSIGNMENT




FOR VALUE RECEIVED, __________________ does hereby sell, assign, and transfer
unto _____________________ the right to purchase _____ Shares of Common Stock,
par value $0.001 per share, of REVONERGY INC., (the “Company”), and does hereby
irrevocably constitute and appoint ___________________ attorney to transfer such
right on the books of the Company with full power of substitution in the
premises.




DATED this ___ day of ____________, 20__.






Signature:                                                                










*   *   *   *   *   *








NOTICE:  The signature to the form of assignment must correspond with the name
as written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever.
 
5


 
 

--------------------------------------------------------------------------------

 





Form of Purchase
(to be signed only upon exercise of Warrant)




TO:           REVONERGY INC.








The undersigned, the owner of the attached Warrant, hereby irrevocable elects to
exercise the purchase rights represented by the Warrant for, and to purchase
thereunder, ________ shares of Common Stock of REVONERGY INC.,  and herewith
makes payment of $______ therefor.  Please issue the shares of Common Stock as
to which this Warrant is exercised in accordance with the instructions set forth
below and, if the Warrant is being exercised with respect to less than all of
the Shares to which it pertains, prepare and deliver a new Warrant of like tenor
for the balance of the Shares purchasable under the attached Warrant.


DATED this ____ day of ____________, 20___.






Signature:                                                                








INSTRUCTIONS FOR REGISTRATION OF STOCK




Name:                                                                           
(Please Type or Print)


Address:                                                                           






*   *   *   *   *   *


NOTICE:  The signature to the form of purchase must correspond with the name as
written upon the face of the attached Warrant in every particular without
alteration or enlargement or any change whatsoever.
 
6


 
 

--------------------------------------------------------------------------------

 
